18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                       Main Document
                                                  Pg 1 of 54


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

  In re:                                                      Chapter 11

  RELATIVITY MEDIA, LLC, et al.,1                             Case No. 18-11358 (MEW)

                              Debtors.                        (Jointly Administered)


                     ORDER (I) APPROVING THE ADEQUACY OF THE
                     DISCLOSURE STATEMENT, (II) APPROVING THE
                    SOLICITATION AND NOTICE PROCEDURES WITH
                 RESPECT TO CONFIRMATION OF DEBTORS’ AND THE
              CREDITORS’ COMMITTEE’S JOINT PLAN OF LIQUIDATION,
             (III) APPROVING THE FORMS OF BALLOTS AND NOTICES IN
            CONNECTION THEREWITH, (IV) SCHEDULING CERTAIN DATES
            WITH RESPECT THERETO AND (V) GRANTING RELATED RELIEF

           Upon Debtors’ Motion for Entry of an Order (I) Approving the Adequacy of the Disclosure

 Statement, (II) Approving the Solicitation and Notice Procedures with Respect to Confirmation of

 Debtors’ and the Creditors’ Committee’s Joint Plan of Liquidation, (III) Approving the Forms of

 Ballots and Notices in Connection Therewith, (IV) Scheduling Certain Dates with Respect Thereto

 and (V) Granting Related Relief (the “Motion”); 2 and the Court having jurisdiction to consider the

 Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and

 consideration of the Motion and the relief requested therein being a core proceeding pursuant to

 28 U.S.C. § 157(b)(2); and venue being proper in this district pursuant to 28 U.S.C. §§ 1408 and

 1409; and due and proper notice of the Motion being adequate and appropriate under the particular

 circumstances; and a hearing having been held to consider the relief requested in the Motion (the

 “Disclosure Statement Hearing”); and upon consideration of the record of the Disclosure


 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
18-11358-mew       Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16              Main Document
                                             Pg 2 of 54


 Statement Hearing and all proceedings had before the Court; and upon the filing of the Debtors’

 and the Creditors’ Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the

 Bankruptcy Code [Docket No. 633] (the “Plan”) and Disclosure Statement for Debtors’ and the

 Creditors’ Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the

 Bankruptcy Code [Docket No. 634] (the “Disclosure Statement”) as set forth in the Notice of

 Filing of Second Amended Plan and Related Disclosure Statement [Docket No. 635] (the “Notice

 of Second Amended Plan and Disclosure Statement”); and the Court having found and

 determined that the relief sought in the Motion is in the best interests of the Debtors’ estates, their

 creditors and other parties in interest, and that the legal and factual bases set forth in the Motion

 establish just cause for the relief granted herein; and any objections to the requested relief having

 been withdrawn or overruled on the merits; and after due deliberation and sufficient cause

 appearing therefor,

        IT IS HEREBY FOUND:

        A.      As to each of the Debtors, the Disclosure Statement contains “adequate

 information” within the meaning of section 1125 of the Bankruptcy Code, and no further

 information is necessary.

        B.      The Disclosure Statement complies with Bankruptcy Rule 3016(c) and describes,

 in specific and conspicuous language, the acts to be enjoined and the entities subject to the

 injunction and exculpation provisions contained in the Plan.

        C.      The Disclosure Statement complies with all applicable Local Rules.

        D.      The Solicitation and Voting Procedures, substantially in the form attached hereto

 as Exhibit 1, provide for a fair and equitable voting process and are consistent with sections 1125

 and 1126 of the Bankruptcy Code.



                                                   2
18-11358-mew       Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                             Pg 3 of 54


        E.      The Class 4 Ballots, substantially in the form attached hereto as Exhibit 2, are

 sufficiently consistent with Official Form B 314 and adequately address the particular needs of

 these Chapter 11 Cases and are appropriate for the Voting Class to vote to accept or reject the Plan.

        F.      The proposed contents and distribution of the Solicitation Packages comply with

 Bankruptcy Rules 2002, 3017 and Local Rule 3017(b), and constitute sufficient notice to all

 interested parties of the Voting Record Date, the Voting Deadline, the Plan Objection Deadline,

 the Confirmation Hearing and all related matters.

        G.      Ballots need not be provided to the Holders in Classes 1, 2, 3, 5 and 6 because such

 Holders are presumed to either accept or reject the Plan, as applicable, and are not entitled to vote

 on account of their Claims or Interests.

        H.      The Notice of Non-Voting Status, substantially in the form attached hereto as

 Exhibit 3, complies with the Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy

 Rules and, together with the Confirmation Hearing Notice, substantially in the form attached

 hereto as Exhibit 4, provides adequate notice to Holders in the Non-Voting Classes of their non-

 voting status and of the Confirmation Hearing. No further notice is necessary.

        I.      The period during which the Debtors may solicit acceptances to the Plan is a

 reasonable and adequate period of time under the circumstances for creditors to make an informed

 decision to accept or reject the Plan.

        J.      The Confirmation Hearing Notice, the Publication Hearing Notice, and the

 procedures set forth below for providing such notice to all known Holders of Claims or Interests

 and all other parties entitled to notice in the Chapter 11 Cases (regardless of whether such parties

 are entitled to vote to accept or reject the Plan) of the time, date and place of the Confirmation

 Hearing and the contents of the Confirmation Hearing Notice and the Solicitation Packages comply



                                                  3
18-11358-mew        Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16           Main Document
                                              Pg 4 of 54


 with Bankruptcy Rules 2002 and 3017, and service of such materials as set forth herein constitutes

 sufficient notice to all interested parties.

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth herein.

 I.      Approval of the Disclosure Statement

         2.      The Disclosure Statement is hereby approved as containing adequate information

 within the meaning of section 1125(a)(1) of the Bankruptcy Code and no further information is

 necessary.

         3.      The Disclosure Statement provides Holders of Claims, Holders of Interests and

 other parties in interest with sufficient notice of the injunction and exculpation provisions

 contained in Article VIII of the Plan, in satisfaction of the requirements of Bankruptcy Rule

 3016(c).

         4.      All objections to the Disclosure Statement that have not been withdrawn or resolved

 previously or at the Disclosure Statement Hearing are hereby overruled.

 II.     Approval of the Disclosure Statement Hearing Notice

         5.      The Disclosure Statement Hearing Notice filed by the Debtors and served upon

 parties in interest in these Chapter 11 Cases satisfies the requirements of the applicable provisions

 of the Bankruptcy Code, the Bankruptcy Rules and the Local Rules and constitutes adequate and

 sufficient notice of (a) the Disclosure Statement Hearing, (b) the manner in which a copy of the

 Disclosure Statement (and the exhibits thereto, including the Plan) can be obtained and (c) the time

 fixed for filing objections to the Disclosure Statement.




                                                  4
 18-11358-mew        Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                              Pg 5 of 54


   III.   Approval of the Solicitation and Voting Procedures

          6.      The Debtors are authorized to solicit, receive and tabulate votes on the Plan in

   accordance with the Solicitation and Voting Procedures, including, without limitation, the Voting

   and Tabulation Procedures contained therein, which are hereby approved in their entirety.

                A.        Approval of the Confirmation Timeline and Materials Related Thereto

          7.      The following dates are hereby established (subject to modification as necessary,

   which modifications shall not require a hearing, but the Debtors shall serve notice of such

   modifications on all affected parties) with respect to the solicitation of votes on the Plan, filing

   objections to the Plan and Confirmation (all times prevailing Eastern Time):

                  Event                                                  Date

Voting Record Date                            November 29, 2018

Solicitation Deadline                         Five (5) business days after date of entry of the order
                                              approving the Disclosure Statement

Publication Deadline                          Ten (10) business days after date of entry of the order
                                              approving the Disclosure Statement

Deadline to Mail Assumption Notices (if       December 21, 2018
any)

Deadline to Object to Claims for Voting       December 21, 2018
Purposes

Deadline to File Plan Supplement              December 21, 2018 at 4:00 PM (ET)

Assumption/Rejection Objection Deadline       January 10, 2019 at 4:00 PM (ET)

Deadline to File Motion for Temporary         January 10, 2019 at 4:00 PM (ET)
Allowance of Claim for Voting Purposes
Pursuant to Fed. R. Bankr. P. 3018

Voting Deadline                               January 18, 2019 at 4:00 PM (ET)

Deadline to File Confirmation Brief           January 18, 2019 at 4:00 PM (ET)

Plan Objection Deadline                       January 18, 2019 at 4:00 PM (ET)


                                                    5
 18-11358-mew        Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                              Pg 6 of 54


                  Event                                                   Date

Deadline to File Voting Report                January 22, 2019

Deadline to Serve Notice of Uncounted         January 23, 2019
Ballots

Plan Objection Responses Deadline             January 25, 2019 at 4:00 PM (ET)

Confirmation Hearing                          January 29, 2019 at 11:00 AM (ET)


                B.        Approval of the Class 4 Ballots

          8.      The Class 4 Ballots are hereby approved.

                C.        Approval of the Form of, and Distribution of, Solicitation Packages to
                          Parties Entitled to Vote on the Plan

          9.      The Solicitation Packages to be transmitted on or before the Solicitation Deadline

   to Holders in the Voting Class as of the Voting Record Date shall include the following, the form

   of each of which is hereby approved: (a) the Disclosure Statement (with all exhibits thereto,

   including the Plan); (b) the Solicitation and Voting Procedures; (c) the Confirmation Hearing

   Notice; (d) the Class 4 Ballot(s) with voting instructions with respect thereto; (e) the Cover Letter

   (attached hereto as Exhibit 5); (f) this Order and (g) any other material directed by this Court.

          10.     To avoid duplication and reduce expenses, the Voting Agent is authorized (but not

   directed) to provide any Holder in the Voting Class who has filed multiple and/or duplicate Claims

   against any Debtor(s) no more than one (1) Solicitation Package and the appropriate number of

   Ballots for voting such Holder’s Claims, based on the nature of such Claims and the Debtor(s)

   against which such Claims are held.

          11.     The Solicitation Packages provide Holders in the Voting Class with adequate

   information to make informed decisions with respect to voting on the Plan in accordance with

   Bankruptcy Rules 2002(b) and 3017(d), the Bankruptcy Code and the Local Rules.


                                                    6
18-11358-mew       Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                            Pg 7 of 54


        12.     The Debtors shall distribute Solicitation Packages to all Holders in the Voting Class

 on or before the Solicitation Deadline.      Such service shall satisfy the requirements of the

 Bankruptcy Code, the Bankruptcy Rules and the Local Rules.

        13.     The Debtors are authorized, but not directed or required, to distribute to Holders in

 the Voting Class: (a) the Plan, the Disclosure Statement and this Order (excluding the exhibits

 thereto, except for the Solicitation and Voting Procedures) only in electronic format (i.e. on a CD-

 ROM or flash drive); and (b) the Class 4 Ballot, the Cover Letter and the Confirmation Hearing

 Notice only in paper format; provided, however, that the Debtors are not required to mail the

 Solicitation Packages or any other type of notice in connection with Solicitation to: (x) Holders of

 Claims or Interests that have already been paid in full during the Chapter 11 Cases or that are

 authorized to be paid in full in the ordinary course of business pursuant to an order previously

 entered by this Court or (z) any party to whom the Disclosure Statement Hearing Notice was sent

 but was subsequently returned as undeliverable, and after commercially reasonable efforts to locate

 such solicitation party or parties proves unsuccessful.

        14.     On or before the Solicitation Deadline, the Debtors shall provide (a) complete

 Solicitation Packages to the U.S. Trustee and (b) this Order (in electronic format) and the

 Confirmation Hearing Notice to all parties on the 2002 List as of the Voting Record Date.

        15.     Any party that receives materials in electronic format, but would prefer to receive

 materials in paper format, may contact the Voting Agent and request paper copies of the

 corresponding materials previously received in electronic format (to be provided at the Debtors’

 expense).

        16.     The Voting Agent is authorized to assist the Debtors in (a) distributing the

 Solicitation Package, (b) receiving, tabulating and reporting on Ballots cast to accept or reject the



                                                  7
18-11358-mew       Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16              Main Document
                                             Pg 8 of 54


 Plan by Holders in the Voting Class, (c) responding to inquiries from Holders of Claims or Interests

 and other parties in interest relating to the Disclosure Statement, the Plan, the Ballots, the

 Solicitation Packages and all documents related thereto, including the procedures and requirements

 for voting to accept or reject the Plan and for objecting to the Plan, (d) soliciting votes on the Plan,

 and (e) if necessary, contacting creditors regarding the Plan.

              D.        Approval of the Confirmation Hearing Notice and the Publication
                        Notice

        17.      The Confirmation Hearing Notice, together with the Publication Notice, constitute

 adequate and sufficient notice of the Confirmation Hearing, the manner in which a copy of the

 Disclosure Statement and the Plan could be obtained and the time fixed for filing objections to

 Confirmation.

        18.      The Debtors shall (a) file and serve upon the 2002 List the Confirmation Hearing

 Notice within five (5) business days following entry of the Disclosure Statement Order; and (b)

 publish the Publication Notice one (1) time within ten (10) business days following entry of the

 Disclosure Statement Order, in the national editions of USA Today and Variety, subject to the

 applicable publication deadlines. Additionally, the Confirmation Hearing Notice will be available

 electronically on the Voting Agent’s website, https://cases.primeclerk.com/relativity. This service

 and publication comports with the requirements of the applicable provisions of the Bankruptcy

 Code, the Bankruptcy Rules and the Local Rules.

        19.      The Confirmation Hearing may be continued from time to time by this Court or the

 Debtors and the Creditors’ Committee without further notice to parties in interest other than such

 adjournment announced in open court and/or a notice of adjournment filed with this Court and

 served on the 2002 List.




                                                    8
18-11358-mew        Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16          Main Document
                                             Pg 9 of 54


              E.         Approval of the Plan Supplement Notice

        20.      The Debtors shall file and serve the Plan Supplement Notice, substantially in the

 form attached hereto as Exhibit 7, as soon as reasonably practicable following the date on which

 the Plan Supplement is filed pursuant to the terms of the Plan, but in any event no later than

 December 21, 2018 at 12:00 p.m. (ET).

              F.         Approval of the Notice of Non-Voting Status

        21.      The Notice of Non-Voting Status is hereby approved. Except to the extent that the

 Debtors determine otherwise, the Debtors are not required to provide Solicitation Packages to

 Holders in the Non-Voting Classes, as such Holders are not entitled to vote on the Plan. Instead,

 on or before the Solicitation Deadline, the Voting Agent shall mail (first-class postage prepaid) a

 Notice of Non-Voting Status in lieu of Solicitation Packages to those parties, outlined below, who

 are not entitled to vote on the Plan:

         Class         Designation       Impairment               Voting Status

         1         Secured Tax Claims    Unimpaired     Deemed to accept the Plan and not
                                                                entitled to vote.

         2         Other Secured         Unimpaired     Deemed to accept the Plan and not
                   Claims                                 entitled to vote. As and to the
                                                        extent any such claims are deemed
                                                         to be unsecured, such claims are
                                                         deemed impaired and entitled to
                                                              vote as Class 4 Claims.

         3         Other Priority        Unimpaired     Deemed to accept the Plan and not
                   Claims                                       entitled to vote.

         5         Intercompany          Impaired       Deemed to reject the Plan and not
                   Claims                                      entitled to vote.

         6         Interests             Impaired       Deemed to reject the Plan and not
                                                               entitled to vote.




                                                    9
18-11358-mew         Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                              Pg 10 of 54


              G.          Approval of the Assumption Notice

        22.        The Debtors are authorized to mail an Assumption Notice, substantially in the form

 attached hereto as Exhibit 8, to the applicable counterparties to Executory Contracts and

 Unexpired Leases that will be assumed and assigned pursuant to the Plan, within the time periods

 specified in the Plan. The Debtors reserve the right to modify their election to assume or reject

 any Executory Contract or Unexpired Lease in accordance with the Plan.

              H.          Approval of the Notice of Non-Voting Status With Respect to Disputed
                          Claims

        23.        The Notice of Non-Voting Status With Respect to Disputed Claims, substantially

 in the form attached hereto as Exhibit 9, is hereby approved. Except to the extent that the Debtors

 determine otherwise, the Debtors are not required to provide Solicitation Packages to Holders in

 the Non-Voting Classes, as such Holders are not entitled to vote on the Plan. Instead, on or before

 the December 26, 2018, the Voting Agent shall mail (first-class postage prepaid) a Notice of Non-

 Voting Status With Respect to Disputed Claims in lieu of Solicitation Packages to those parties

 who are not entitled to vote on the Plan and whose claim is subject to a pending objection by the

 Debtors.

              I.          Approval of the Procedures for Filing Objections to the Plan

        24.        All objections to Confirmation of the Plan, requests for modifications to the Plan,

 and objections to the Assumption Notice, if any, must: (a) be in writing; (b) conform to the

 Bankruptcy Rules, the Local Rules and any orders of this Court; (c) state, with particularity, the

 legal and factual basis for the objection and, if practicable, a proposed modification to the Plan (or

 related materials) that would resolve such objection; and (d) be filed with this Court

 (contemporaneously with a proof of service) and served upon the applicable notice parties so as to

 be actually received on or before January 18, 2019 at 4:00 p.m. (Eastern Time).


                                                   10
18-11358-mew        Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16              Main Document
                                             Pg 11 of 54


         25.    Any objections to the Plan that are not timely filed and properly served in

 accordance with this Order will not be considered by this Court and are denied and overruled

 unless otherwise ordered by this Court. Except as set forth in the Plan, any party that fails to object

 to the assumption of the Executory Contracts and Unexpired Leases and the proposed cure amount

 associated therewith shall be forever barred, estopped and enjoined from (a) disputing the

 assumption of such Executory Contracts and Unexpired Leases and the proposed cure amounts

 associated therewith and (b) asserting any Claim against the Debtors and their Estates arising under

 section 365(b)(1) of the Bankruptcy Code.

               J.        Authority to Make Non-Substantive Modifications

         26.    The Debtors are authorized to make non-substantive or immaterial changes to the

 Disclosure Statement, the Disclosure Statement Hearing Notice, the Plan, the Ballots, the

 Confirmation Hearing Notice, the Solicitation Packages, the Notice of Non-Voting Status, the

 Publication Notice, the Cover Letter, the Solicitation and Voting Procedures, the Plan Supplement

 Notice, the Assumption Notice, the Voting and Tabulation Procedures and documents related to

 the foregoing without further order of the Court, including, without limitation, changes to correct

 typographical and grammatical errors, if any, and to make conforming changes to the Disclosure

 Statement, the Plan and any other materials in the Solicitation Packages before distribution.

 IV.     Miscellaneous

         27.    The Debtors reserve the right to modify the Plan in accordance with Article IX of

 the Plan, including, without limitation, the right to withdraw the Plan as to any or all Debtors at

 any time before Confirmation.

         28.    Nothing in this Order shall be construed as a waiver of the right of the Debtors or

 any other party in interest, as applicable, to object to a Proof of Claim after the Voting Record

 Date.

                                                   11
18-11358-mew      Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                            Pg 12 of 54


        29.     All time periods set forth in this Order shall be calculated in accordance with

 Bankruptcy Rule 9006(a).

        30.     The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

        31.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective upon its entry.

        32.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

        33.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation and enforcement of this Order.



 Dated: New York, New York
        December 14, 2018

                                                      /s/ Michael E. Wiles
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 12
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16   Main Document
                                      Pg 13 of 54



                                  EXHIBIT 1
18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                       Main Document
                                                  Pg 14 of 54


 Justin E. Rawlins (admitted pro hac vice)
 Daniel J. McGuire (admitted pro hac vice)
 Carrie V. Hardman
 Aaron M. Gober-Sims (admitted pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166
 Tel: (212) 294-6700
 Fax: (212) 294-4700

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:                                                     Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                            Case No. 18-11358 (MEW)

                              Debtors.                          (Jointly Administered)


                            SOLICITATION AND VOTING PROCEDURES

          PLEASE TAKE NOTICE THAT on December 14, 2018, the United States Bankruptcy
 Court for the Southern District of New York (the “Court”) entered an order (the “Disclosure
 Statement Order”): (a) authorizing the above-captioned debtors and debtors in possession
 (collectively, the “Debtors”) to solicit acceptances for the Debtors’ and the Creditors’
 Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code
 (together with all addenda, exhibits, schedules or other attachments, and including alterations,
 amendments, modifications or supplements, the “Plan”);2 and (b) approving, among other things,
 (i) the Disclosure Statement to Debtors’ and the Creditors’ Committee’s Second Amended Joint
 Liquidating Plan Under Chapter 11 of the Bankruptcy Code (as amended, supplemented or
 modified and including all attachments and exhibits, the “Disclosure Statement”) as containing
 “adequate information” pursuant to section 1125 of the Bankruptcy Code; (ii) the solicitation
 materials and documents to be included in the Solicitation Packages; and (iii) the procedures for
 soliciting, receiving and tabulating votes on the Plan and for filing objections to the Plan.




 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
   Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the Plan and the
 Disclosure Statement Order.


                                                            1
18-11358-mew         Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                            Pg 15 of 54


        A.      The Voting Record Date.

        The Court has approved November 29, 2018 (the first day of the Disclosure Statement
 Hearing) as the record date (the “Voting Record Date”) for purposes of determining which
 Holders of Claims in Class 4 (the “Voting Class”) are entitled to vote on the Plan.

         With respect to any transferred Claim, the transferee shall be entitled to receive a
 Solicitation Package and, if the Holder of such Claim is entitled to vote with respect to the Plan,
 cast a Ballot on account of such Claim, only if: (a) all actions necessary to effectuate the transfer
 of the Claim pursuant to Bankruptcy Rule 3001(e) have been completed by the Voting Record
 Date, or (b) the transferee files by the Voting Record Date (i) the documentation required by
 Bankruptcy Rule 3001(e) to evidence the transfer and (ii) a sworn statement of the transferor
 supporting the validity of the transfer. In the event a Claim is transferred after the Voting Record
 Date, the transferee of such Claim shall be bound by any vote on the Plan made by the Holder of
 such Claim as of the Voting Record Date.

        B.      The Voting Deadline

         The Court has approved January 18, 2019 at 4:00 P.M. (Eastern Time) as the deadline
 for voting on the Plan (the “Voting Deadline”). The Debtors may extend the Voting Deadline
 without further order of the Court. To be counted as votes to accept or reject the Plan, all Ballots
 must be properly executed, completed and delivered to the Solicitation Agent so that they are
 actually received by the Solicitation Agent by the Voting Deadline.

        C.      Form, Content and Manner of Notices

                1.      The Solicitation Package

         The following materials shall constitute the Solicitation Package: (a) the Disclosure
 Statement (with all exhibits thereto, including the Plan); (b) the Solicitation and Voting
 Procedures; (c) the Confirmation Hearing Notice; (d) the Class 4 Ballot(s) with voting instructions
 with respect thereto; (e) the Cover Letter; (f) the Disclosure Statement Order and (g) any material
 directed by the Court.

                2.      Distribution of the Solicitation Package.

          The Solicitation Package shall provide the Plan, the Disclosure Statement and the
 Disclosure Statement Order (excluding the exhibits thereto, except for the Solicitation and Voting
 Procedures) in electronic format (i.e., on a CD-ROM or flash drive), and all other contents of the
 Solicitation Package, including Ballots, shall be provided in paper format. Any party that receives
 the materials in electronic format but would prefer paper format may contact the Solicitation Agent
 and request such copies (to be provided at the Debtors’ expense) by (a) by telephone at (866) 355-
 3940 (for domestic or Canadian callers) or (323) 406-6362 (for international callers), (b) by email
 at relativityballots@primeclerk.com, or (c) in writing at Relativity Media Ballot Processing, c/o
 Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.

       By December 21, 2018, the Debtors shall mail, or cause to be mailed, the Solicitation
 Package to (a) all Holders of Claims in the Voting Class who are entitled to vote, as described in


                                                  2
18-11358-mew         Doc 636    Filed 12/14/18 Entered 12/14/18 13:41:16              Main Document
                                             Pg 16 of 54


 Section D below, and (b) the U.S. Trustee. In addition, the Debtors will provide the Disclosure
 Statement Order (in electronic format) and the Confirmation Hearing Notice to all parties on the
 Rule 2002 List as of the Voting Record Date.

        To avoid duplication and reduce expenses, the Solicitation may provide any Holder in the
 Voting Class who has filed multiple and/or duplicate Claims against any Debtor(s) no more than
 one (1) Solicitation Package and the appropriate number of Ballots for voting such Holder’s
 Claims, based on the nature of such Claims and the Debtor(s) against which such Claims are held.

                3.      Resolution of Disputed Claims for Voting Purposes; Resolution Event

         Absent a further order of the Court, if a Claim in the Voting Class is the subject of a pending
 objection to “reduce and allow” the stated amount of the applicable Holder’s Claim that is filed
 with the Court on or prior to December 21, 2018, unless a Resolution Event (as defined herein)
 occurs in accordance with these Solicitation and Voting Procedures, the applicable Claim shall be
 deemed temporarily allowed in the reduced amount for voting purposes only, without further
 action by the Holder of such Claim and without further order of the Court (unless the Court orders
 otherwise), and the Holder of such Claim shall be entitled to vote such Claim in the reduced amount
 contained in such objection.

         If a Claim the Voting Class is subject to an objection other than a “reduce and allow”
 objection that is filed with the Court on or prior to December 21, 2018: (a) the Debtors shall cause
 the applicable Holder to be served with a Disputed Claim Notice substantially in the form annexed
 as Exhibit 9 to the Disclosure Statement Order (which notice shall be served together with such
 objection); and (b) the applicable Holder shall not be entitled to vote to accept or reject the Plan
 on account of such Claim unless a Resolution Event (as defined herein) occurs in accordance with
 these Solicitation and Voting Procedures.

         A “Resolution Event” means the occurrence of one or more of the following events no
 later than two (2) business days prior to the Voting Deadline: (a) an order of the Court is entered
 allowing such Claim pursuant to section 502(b) of the Bankruptcy Code, after notice and a hearing;
 (b) an order of the Court is entered temporarily allowing such Claim for voting purposes only
 pursuant to Bankruptcy Rule 3018(a), after notice and a hearing; (c) a stipulation or other
 agreement is executed between the Holder of such Claim and the Debtors resolving the objection
 and allowing such Claim in an agreed upon amount; or (d) the pending objection is voluntarily
 withdrawn by the objecting party.

         No later than two (2) business days following the occurrence of a Resolution Event, the
 Debtors shall cause the Solicitation Agent to distribute via email, hand delivery or overnight
 courier service a Solicitation Package and a pre-addressed, postage pre-paid envelope to the
 relevant Holder to the extent such Holder has not already received a Solicitation Package
 containing a Ballot. In the event that service of the Solicitation Package is required upon the
 occurrence of a Resolution Event, the Voting Deadline for such Holder will serve to be the later
 of (a) the current Voting Deadline of January 18, 2019 at 4:00 P.M. (ET) or (b) five (5) business
 days following the occurrence of the pertinent Resolution Event for such Holder.




                                                   3
18-11358-mew         Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                            Pg 17 of 54


                4.      Notice of Non-Voting Status for the Non-Voting Classes and Holders
                        of Disputed Claims

         Certain Holders of Claims or Interests that are not classified in accordance with section
 1123(a)(1) of the Bankruptcy Code or who are not entitled to vote because they are (a) Unimpaired
 or otherwise presumed to accept the Plan under section 1126(f) of the Bankruptcy Code or
 (b) presumed to reject the Plan under section 1126(g) of the Bankruptcy Code will receive only
 the Notice of Non-Voting Status. The Notice of Non-Voting Status will instruct these Holders as
 to how they may obtain copies of the documents contained in the Solicitation Package (excluding
 Ballots). Certain Holders of Claims that are subject to a pending objection by the Debtors will
 receive the Notice of Non-Voting Status with Respect to Disputed Claims. Such notice will
 instruct these Holders as to how they may obtain copies of the documents contained in the
 Solicitation Package (excluding Ballots) and notify such Holders that they are not entitled to vote
 any disputed portion of their Claims unless one (1) or more Resolution Events have taken place
 before January 16, 2019.

                5.      Assumption Notices

        Counterparties to Executory Contracts and Unexpired Leases that receive an Assumption
 Notice may file an objection to the Debtors’ proposed assumption and/or cure amount, as
 applicable. Such objections must be actually received by the Debtors by January 10, 2019 at 4:00
 p.m. (Eastern Time).

        D.      Voting and Tabulation Procedures.

                1.      Holders of Claims Entitled to Vote

         Only the following Holders of Claims in the Voting Class shall be entitled to vote with
 regard to such Claims:

                        a.     Holders of Claims who, on or before the Voting Record Date, have
                               timely filed a Proof of Claim (or an untimely Proof of Claim that
                               has been Allowed as timely by the Court under applicable law on or
                               before the Voting Record Date) that (i) has not been expunged,
                               disallowed, disqualified, withdrawn or superseded prior to the
                               Voting Record Date; and (ii) is not the subject of a pending
                               objection, other than a “reduce and allow” objection, filed with the
                               Court at least seven (7) days prior to the Voting Deadline, pending
                               a Resolution Event as provided herein; provided that a Holder of a
                               Claim that is the subject of a pending objection on a “reduce and
                               allow” basis shall receive a Solicitation Package and be entitled to
                               vote such Claim in the reduced amount contained in such objection
                               absent further order of the Court; provided, further, that a Holder of
                               a Claim that is the subject of any other objection shall receive a
                               Solicitation Package and be entitled to vote such Claim only upon a
                               Resolution Event that results in the Allowance of such Claim;




                                                 4
18-11358-mew         Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                            Pg 18 of 54


                        b.     Holders of Claims that are listed in the Schedules; provided that
                               Claims that are scheduled as contingent, unliquidated or disputed
                               (excluding such scheduled disputed, contingent or unliquidated
                               Claims that have been paid or superseded by a timely filed Proof of
                               Claim or an untimely Proof of Claim which has been Allowed as
                               timely by the Court) shall be Allowed to vote only in the amounts
                               set forth in Section D.2(c) of these Solicitation and Voting
                               Procedures;

                        c.     Holders whose Claims arise (i) pursuant to an agreement or
                               settlement with the Debtors, as reflected in a document filed with
                               the Court, (ii) in an order entered by the Court, or (iii) in a document
                               executed by the Debtors pursuant to authority granted by the Court,
                               in each case regardless of whether a Proof of Claim has been filed;

                        d.     Holders of any Disputed Claims that have been temporarily allowed
                               to vote on the Plan pursuant to Bankruptcy Rule 3018; and

                        e.     the assignee of any Claim that was transferred on or before the
                               Voting Record Date by any Person described in subparagraphs (a)
                               through (d) above; provided that such transfer or assignment has
                               been fully effectuated pursuant to the procedures set forth in
                               Bankruptcy Rule 3001(e) and such transfer is reflected on the
                               Claims Register on the Voting Record Date, as applicable.

                2.      Establishing Amounts of Claims for Voting Purposes

         Each Holder of a Claim in the Voting Class shall be entitled to vote the amount of its Claim
 as of the Voting Record Date. The amount of the Claim established pursuant to this Section D.2
 shall control for voting purposes only and shall not constitute the Allowed amount of any Claim.
 Moreover, any amounts that are filled in on Ballots by the Debtors through the Solicitation Agent
 are not binding for purposes of Allowance and Distribution.

        In tabulating votes, the following hierarchy shall be used to determine the amount of the
 Claim associated with each claimant’s vote:

                        a.     the Claim amount (i) settled and/or agreed upon by the Debtors, as
                               reflected in a document filed with the Court, (ii) set forth in an order
                               of the Court, or (iii) set forth in a document executed by the Debtors
                               pursuant to authority granted by the Court;

                        b.     the Claim amount Allowed (temporarily or otherwise) pursuant to a
                               Resolution Event under Section C.3(d) of these Solicitation and
                               Voting Procedures;

                        c.     the Claim amount contained in a Proof of Claim that has been timely
                               filed by the applicable Bar Date (or deemed timely filed by the Court
                               under applicable law), except for any amounts asserted on account


                                                  5
18-11358-mew         Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                            Pg 19 of 54


                               of any interest accrued after the Petition Date; provided, however,
                               that (i) any Ballot cast by a Holder of a Claim who timely files a
                               Proof of Claim in respect of a contingent Claim or a Claim in a
                               wholly-unliquidated or unknown amount (based on a reasonable
                               review by the Debtors and/or the Solicitation Agent) that is not the
                               subject of an objection will count toward satisfying the numerosity
                               requirement of section 1126(c) of the Bankruptcy Code and will
                               count as a Ballot for a Claim in the amount of $1.00 solely for the
                               purposes of satisfying the dollar amount provisions of section
                               1126(c) of the Bankruptcy Code, and (ii) if a Proof of Claim is filed
                               as partially liquidated and partially unliquidated, such Claim will be
                               Allowed for voting purposes only in the liquidated amount;
                               provided, further, however, that to the extent the Claim amount
                               contained in the Proof of Claim is different from the Claim amount
                               set forth in a document filed with the Court as referenced in
                               subparagraph (a) above, the Claim amount in the document filed
                               with the Court shall supersede the Claim amount set forth on the
                               respective Proof of Claim for voting purposes; and

                        d.     the Claim amount listed in the Schedules (to the extent such Claim
                               is not superseded by a timely filed Proof of Claim) that is not
                               scheduled as contingent, disputed or unliquidated and/or has not
                               been paid; provided, however, that if the applicable Bar Date has not
                               expired prior to the Voting Record Date, a Claim listed in the
                               Schedules as contingent, disputed or unliquidated will count as a
                               vote towards satisfying the numerosity requirement of section
                               1126(c) of the Bankruptcy Code and as a vote in the amount of $1.00
                               solely for the purposes of satisfying the dollar amount provisions of
                               section 1126(c) of the Bankruptcy Code; provided, further, that if
                               the applicable Bar Date has expired, a Claim listed in the Schedules
                               as contingent, disputed or unliquidated shall not be entitled to vote.

         Notwithstanding anything to the contrary contained herein: (x) any creditor who has filed
 or purchased duplicate Claims against the same Debtor within the same Class shall be provided
 with only one (1) Solicitation Package and one (1) Ballot for voting a single Claim in such Class,
 regardless of whether the Debtors have objected to such duplicate Claims; (y) Holders of Claims
 filed for $0.00 are not entitled to vote; and (z) if a Proof of Claim has been amended by a later
 timely filed Proof of Claim, only the later filed Claim will be counted for voting purposes,
 regardless of whether the Debtors have objected to such earlier filed Claim.

                3.      Voting and Ballot Tabulation Procedures

         The following voting procedures and standard assumptions shall be used in tabulating
 Ballots, subject to the Debtors’ right to waive any of the below specified requirements for
 completion and submission of Ballots so long as such requirement is not otherwise required by the
 Bankruptcy Code, the Bankruptcy Rules or the Local Rules:



                                                 6
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16               Main Document
                                      Pg 20 of 54


                  a.     except as otherwise provided in the Solicitation and Voting
                         Procedures, unless the Ballot being furnished is timely submitted on
                         or prior to the Voting Deadline (as the same may be extended by the
                         Debtors), the Debtors shall reject such Ballot as invalid and,
                         therefore, shall not count it in connection with Confirmation;

                  b.     the Solicitation Agent will date-stamp all Ballots when received.
                         The Solicitation Agent shall retain the original Ballots and an
                         electronic copy of the same for a period of one (1) year after the
                         Effective Date, unless otherwise ordered by the Court;

                  c.     the Debtors will file with the Court, prior to the Confirmation
                         Hearing, a voting report (the “Voting Report”). The Voting Report
                         shall, among other things, certify to the Court in writing the amount
                         and number of Allowed Claims in the Voting Class, and delineate
                         every Ballot that does not conform to the voting instructions or that
                         contains any form of irregularity including, without limitation, those
                         Ballots that are late or (in whole or in material part) illegible, contain
                         insufficient information to permit the identification of the Holders
                         submitting such Ballots, lack original signatures or any other
                         necessary information, are received via facsimile, email or any
                         electronic means other than through the Solicitation Agent’s e-ballot
                         platform or are damaged (collectively, the “Irregular Ballots”);

                  d.     the method of delivery of Ballots to be sent to the Solicitation Agent
                         is at the election and risk of each Holder, and except as otherwise
                         provided, a Ballot will be deemed delivered only when the
                         Solicitation Agent actually receives the executed Ballot;

                  e.     delivery of a Ballot to the Solicitation Agent by facsimile, email or
                         any electronic means other than e-ballot, will not be valid;

                  f.     In addition to accepting Ballots by regular mail, overnight courier
                         or hand delivery, the Debtors seek authority to accept Ballots via
                         electronic, online transmission through a customized electronic
                         Ballot by utilizing the E-Ballot platform on Prime Clerk’s website.
                         Holders may cast an E-Ballot and electronically sign and submit
                         such electronic Ballot via the E-Ballot platform. Instructions for
                         casting an electronic Ballot can be found on the “E-Ballot” section
                         of Prime Clerk’s website. The encrypted ballot data and audit trail
                         created by such electronic submission shall become part of the
                         record of any electronic Ballot submitted in this manner and the
                         creditor’s electronic signature will be deemed to be an original
                         signature that is legally valid and effective. For the avoidance of
                         doubt, holders may only cast Ballots electronically via the E-Ballot
                         platform (https://cases.primeclerk.com/relativity).          Ballots
                         submitted by electronic mail, facsimile, or any other means of


                                            7
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                      Pg 21 of 54


                         electronic submission not specifically authorized by the Solicitation
                         Procedures shall not be counted;

                  g.     no Ballot should be sent to the Debtors, the Creditors’ Committee
                         or the foregoing parties’ agents (other than the Solicitation Agent);

                  h.     if multiple Ballots are received from the same Holder with respect
                         to the same Claim prior to the Voting Deadline, the last properly
                         executed Ballot timely received will be deemed to reflect the
                         Holder’s intent and will supersede and revoke any prior received
                         Ballot(s);

                  i.     Holders with Claims in the Voting Class must vote all of their
                         Claims either to accept or reject the Plan and may not split any votes.
                         Accordingly, a Ballot that partially rejects and partially accepts the
                         Plan will not be counted. Further, to the extent there are multiple
                         Claims against the same Debtor held by any particular Holder within
                         the same Class, the applicable Debtor may, in its discretion,
                         aggregate the Claims of any particular Holder within a Class for the
                         purpose of counting votes;

                  j.     a Person signing a Ballot in its capacity as a trustee, executor,
                         administrator, guardian, attorney in fact, officer of a corporation, or
                         otherwise acting in a fiduciary or representative capacity of a Holder
                         of Claims must indicate such capacity when signing and if requested
                         by Solicitation Agent, the Debtor or the Court, must submit proper
                         evidence of its authority to act;

                  k.     the Debtors, subject to a contrary order of the Court, may waive any
                         defects or irregularities as to any particular Irregular Ballot at any
                         time, either before or after the Voting Deadline, and any such
                         waivers will be documented in the Voting Report;

                  l.     neither the Debtors, nor any other Person, will be under any duty to
                         provide notification of defects or irregularities with respect to
                         delivered Ballots other than as provided in the Voting Report, nor
                         will any of the foregoing incur any liability for failure to provide
                         such notification;

                  m.     unless waived by the Debtors or as ordered by the Court, any defects
                         or irregularities in connection with deliveries of Ballots must be
                         cured prior to the Voting Deadline or such Ballots will not be
                         counted;

                  n.     in the event a designation of lack of good faith is requested by a
                         party in interest under section 1126(e) of the Bankruptcy Code, the
                         Court will determine whether any vote to accept and/or reject the



                                            8
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16                Main Document
                                      Pg 22 of 54


                         Plan cast with respect to that Claim will be counted for purposes of
                         determining whether the Plan has been accepted and/or rejected;

                  o.     subject to any order of the Court, the Debtors reserve the right to
                         reject any and all Ballots not in proper form, the acceptance of
                         which, in the opinion of the Debtors, would not be in accordance
                         with the provisions of the Bankruptcy Code or the Bankruptcy
                         Rules; provided that any such rejections will be documented in the
                         Voting Report;

                  p.     if a Claim has been estimated or otherwise Allowed only for voting
                         purposes by order of the Court, such Claim shall be temporarily
                         Allowed in the amount so estimated or Allowed by the Court for
                         voting purposes only, and not for purposes of Allowance or
                         Distribution;

                  q.     if an objection to a Claim is filed, such Claim shall be treated in
                         accordance with the procedures set forth herein;

                  r.     the following Ballots shall not be counted in determining the
                         acceptance or rejection of the Plan: (i) any Ballot that is illegible or
                         contains insufficient information to permit the identification of the
                         holder of such Claim; (ii) any Ballot cast by a Person that does not
                         hold a Claim in the Voting Class; (iii) any unsigned Ballot or Ballot
                         lacking an original signature; (iv) any Ballot not marked to accept
                         or reject the Plan or marked both to accept and reject the Plan; and
                         (v) any Ballot submitted by a Person not entitled to vote pursuant to
                         the procedures described herein;

                  s.     after the Voting Deadline, no Ballot may be withdrawn or modified
                         without the prior written consent of the Debtors;

                  t.     the Debtors are authorized to enter into stipulations with the Holder
                         of any Claim agreeing to the amount of a Claim for voting purposes;

                  u.     if no Holders of Claims in the Voting Class vote on the Plan, the
                         Plan shall be presumed accepted by the Holders of such Claims;

                  v.     where any portion of a single Claim has been transferred to a
                         transferee, all Holders of any portion of such single Claim will be
                         (i) treated as a single creditor for purposes of the numerosity
                         requirements in section 1126(c) of the Bankruptcy Code (and for the
                         other voting and solicitation procedures set forth herein), and (ii)
                         required to vote every portion of such Claim collectively to accept
                         or reject the Plan. In the event that (i) a Ballot, (ii) a group of Ballots
                         within the Voting Class received from a single creditor, or (iii) a
                         group of Ballots received from the various Holders of multiple



                                             9
18-11358-mew      Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                            Pg 23 of 54


                               portions of a single Claim partially reject and partially accept the
                               Plan, such Ballots shall not be counted; and

                       w.      if a Ballot shall not be counted pursuant to any of the reasons set
                               forth in this Paragraph 3 (an “Uncounted Ballot”), Debtors are
                               required to provide notice to Holder of such Uncounted Ballot, on
                               or before January 23, 2019, that (i) such Ballot has been deemed an
                               Uncounted Ballot and the reason(s) therefor and (ii) such Holder is
                               entitled to judicial review of the determination that such Ballot is an
                               Uncounted Ballot up until the date of the Confirmation Hearing on
                               January 29, 2019 at 11:00 A.M. (ET).

        E.      Amendments to the Plan and Solicitation and Voting Procedures.

         The Debtors reserve the right to make non-substantive or immaterial changes to the
 Disclosure Statement, the Disclosure Statement Hearing Notice, the Plan, the Ballots, the
 Confirmation Hearing Notice, the Solicitation Packages, the Notice of Non-Voting Status, the
 Publication Notice, the Cover Letter, the Solicitation and Voting Procedures, the Plan Supplement
 Notice, the Assumption Notice, the Voting and Tabulation Procedures and documents related to
 the foregoing without further order of the Court, including, without limitation, changes to correct
 typographical and grammatical errors, if any, and to make conforming changes to the Disclosure
 Statement, the Plan and any other materials in the Solicitation Packages before distribution.

  Dated: December __, 2018                  WINSTON & STRAWN LLP
         New York, NY
                                            By:    /s/
                                                   Justin E. Rawlins (admitted pro hac vice)
                                                   Daniel J. McGuire (admitted pro hac vice)
                                                   Carrie V. Hardman
                                                   Aaron M. Gober-Sims (admitted pro hac vice)
                                                   200 Park Avenue
                                                   New York, NY 10166
                                                   Tel: (212) 294-6700
                                                   Fax: (212) 294-4700

                                                   Counsel to the Debtors and Debtors in Possession




                                                  10
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16   Main Document
                                      Pg 24 of 54



                                  EXHIBIT 2
18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                       Main Document
                                                  Pg 25 of 54


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                   Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                          Case No. 18-11358 (MEW)

                              Debtors.                        (Jointly Administered)


           BALLOT FOR ACCEPTING OR REJECTING DEBTORS’
 AND THE CREDITORS’ COMMITTEE’S SECOND AMENDED JOINT LIQUIDATING
          PLAN UNDER CHAPTER 11 OF THE BANKRUPTCY CODE
                                  CLASS 4: GENERAL UNSECURED CLAIMS
     PLEASE CAREFULLY READ AND FOLLOW THE ENCLOSED VOTING
     INSTRUCTIONS BEFORE COMPLETING THIS BALLOT. THE DEADLINE TO
     ACCEPT OR REJECT THE PLAN (AS DEFINED BELOW) IS JANUARY 18, 2019 AT
     4 P.M. (EASTERN TIME).

          The above captioned debtors and debtors in possession (collectively, the “Debtors”) are
 soliciting votes with respect to the Debtors’ and the Creditors’ Committee’s Second Amended
 Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code [Docket No. 633] (as amended,
 modified or supplemented and including all exhibits and attachments, the “Plan”)2 and the
 Disclosure Statement to Debtors’ and the Creditors’ Committee’s Second Amended Joint
 Liquidating Plan Under Chapter 11 of the Bankruptcy Code [Docket No. 634] (as modified,
 amended or supplemented and including all exhibits and supplements, the “Disclosure
 Statement”). The Plan and the Disclosure Statement are included in the Solicitation Package that
 you received, which also includes this Ballot.
         If you hold a General Unsecured Claim as of November 29, 2018 (the “Record Date”),
 this Ballot permits you to cast your vote to accept or reject the Plan. The Disclosure Statement
 has been approved by the Bankruptcy Code as containing “adequate information” within the
 meaning of section 1125 of the Bankruptcy Code. However, the Bankruptcy Court’s approval
 of the Disclosure Statement constitutes neither a guaranty of the accuracy or completeness
 of the information contained herein nor an endorsement of the merits of the Plan.
        The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you if
 the Plan (a) is accepted by the Holders of at least two-thirds in amount and more than one-half in
 number of the Allowed Claims in each Impaired Class of Claims who vote on the Plan, (b) is
 accepted by the Holders of at least two thirds in amount of the Allowed Interests in each Impaired

 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
   Except as otherwise provided herein, capitalized terms used but not otherwise defined herein have the meanings
 ascribed to them in the Plan and the Disclosure Statement.


                                                       1
18-11358-mew       Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                            Pg 26 of 54


 Class of Interests who vote on the Plan, or (c) otherwise satisfies the applicable requirements of
 section 1129(a) of the Bankruptcy Code. If the Debtors fail to satisfy (a)-(c) above, the Bankruptcy
 Court may confirm the Plan nonetheless if it finds that the Plan (x) provides fair and equitable
 treatment to, and does not unfairly discriminate against, the Class or Classes rejecting the Plan and
 (y) otherwise satisfies the requirements of sections 1129(a) and 1129(b) of the Bankruptcy Code.
          If you would like to obtain copies of the Plan, the Disclosure Statement or any of the
 documents attached to or referenced in the foregoing, or if you have questions about the Chapter
 11 Cases generally, please contact the Solicitation Agent (a) by telephone at (866) 355-3940 (for
 domestic or Canadian callers) or (323) 406-6362 (for international callers), (b) by email at
 relativityballots@primeclerk.com, or (c) in writing at Relativity Media Ballot Processing c/o
 Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.
      PLEASE REVIEW THE DISCLOSURE STATEMENT, THE PLAN AND THE
 VOTING INSTRUCTIONS BEFORE YOU VOTE. YOU MAY WISH TO SEEK LEGAL
 ADVICE CONCERNING THE PLAN AND YOUR CLASSIFICATION AND
 TREATMENT UNDER THE PLAN. HOWEVER, PLEASE NOTE THAT THE VOTING
 AGENT CANNOT PROVIDE YOU WITH LEGAL ADVICE.
      THIS BALLOT IS FOR VOTING ALL OF YOUR CLASS 4 GENERAL
 UNSECURED CLAIMS AGAINST THE DEBTORS. IF YOU HOLD CLAIMS IN MORE
 THAN ONE CLASS, YOU WILL RECEIVE A BALLOT FOR EACH CLASS IN WHICH
 YOU ARE ENTITLED TO VOTE AND MUST COMPLETE A SEPARATE BALLOT FOR
 EACH CLASS OF SUCH CLAIMS.
      IF YOUR BALLOT IS NOT RECEIVED BY PRIME CLERK LLC (THE “VOTING
 AGENT”) BY 4:00 P.M. (EASTERN TIME) ON JANUARY 18, 2019 (THE “VOTING
 DEADLINE”), AND THE VOTING DEADLINE IS NOT EXTENDED, YOUR BALLOT
 WILL BE DISREGARDED AND YOUR VOTE WILL NOT COUNT AS EITHER AN
 ACCEPTANCE OR REJECTION OF THE PLAN. MOREOVER, IF THE PLAN IS
 CONFIRMED BY THE BANKRUPTCY COURT, IT WILL BE BINDING ON YOU.
      PLEASE NOTE THAT BALLOTS MAY NOT BE SUBMITTED BY ELECTRONIC
 MAIL OR ANY OTHER MEANS OF ELECTRONIC TRANSMISSION, AND ANY
 BALLOTS SUBMITTED BY ELECTRONIC MAIL OR OTHER MEANS OF
 ELECTRONIC TRANSMISSION WILL NOT BE ACCEPTED BY THE VOTING
 AGENT.

                            [Remainder of page intentionally left blank]




                                              2
18-11358-mew            Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                        Main Document
                                                    Pg 27 of 54


 Item 1: Voting Amount of Class 4 General Unsecured Claim. The undersigned certifies that,
 as of the Record Date and for purposes of voting to accept or reject the Plan, the undersigned is a
 Holder of a Class 4 General Unsecured Claim in the following aggregate amount3:


     Amount: $ ___________________________


 Item 2: Vote to Accept or Reject the Plan. The undersigned, a Holder of Class 4 General
 Unsecured Claims in the aggregate amount set forth in Item 1, votes all Claims as follows (check
 only one box below):


     □ ACCEPT the Plan.
     □ REJECT the Plan.




 3
     This amount is for voting purposes only; it is subject to tabulation under the Bankruptcy Code.


                                                        1
18-11358-mew       Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                            Pg 28 of 54


 Item 3: Acknowledgements. By signing this Ballot, the undersigned certifies that:

1. As of the Record Date, the undersigned was (a) the Holder of the Claim(s) being voted or (b) the
   authorized signatory for a Holder of the Claim(s) being voted, in the amount set forth in Item
   1;
2. the Holder has received a copy of the Disclosure Statement, the Plan and the remainder of the
   Solicitation Package and acknowledges that the solicitation is being made pursuant to the terms
   and conditions set forth therein;
3. the Holder has not relied on any statement made or other information received from any entity
   with respect to the Plan other than the information contained in the Solicitation Package or
   publicly available materials;
4. the Holder has cast the same vote with respect to all of the Holder’s Class 4 General Unsecured
   Claims and no other Ballots with respect to the same Class 4 General Unsecured Claims have
   been cast, or, if any other Ballots have been cast with respect to such Class 4 General Unsecured
   Claims, any such Ballots have been revoked;
5. the Holder understands and acknowledges that if multiple Ballots are received with respect to
   the Class 4 General Unsecured Claim(s) set forth in Item 1 prior to the Voting Deadline (as it
   may have been extended by the Debtors and the Creditors’ Committee), the last Ballot timely
   received by the Voting Agent supersedes and revokes any previously received Ballot; provided
   that the Debtors reserve the absolute right, at any time or from time to time, to extend the period
   of time (on a daily basis, if necessary) during which Ballots will be accepted for any reason,
   including, without limitation, determining whether or not the requisite number of acceptances
   have been received, by making a public announcement of such extension no later than the first
   business day following the previously announced Voting Deadline;
6. the Holder understands that, if this Ballot is otherwise validly executed but does not indicate
   either an acceptance or rejection of the Plan, this Ballot will not be counted for purposes of
   voting on the Plan; and
7. the Holder understands and acknowledges that all authority conferred or agreed to be conferred
   pursuant to this Ballot, and every obligation of the Holder hereunder, shall be binding upon the
   transferees, successors, assigns, heirs, executors, administrators and legal representatives of the
   Holder and shall not be affected by, and shall survive, the death or incapacity of the Holder.

 Name of Holder:

 Title:

 Social Security or Federal Tax I.D. No.:

 Signature:

 Date:




                                              2
18-11358-mew     Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16           Main Document
                                           Pg 29 of 54


       VOTING INSTRUCTIONS FOR COMPLETING THE CLASS 4 BALLOTS
    1. The Debtors are soliciting votes of Holders of Claims with respect to the Plan that
       accompanies this Ballot. Capitalized terms used but not otherwise defined in the Ballot or
       these instructions shall have the meanings ascribed to them in the Plan, the Disclosure
       Statement or the Disclosure Statement Order.
    2. This Ballot is submitted to you to solicit your vote to accept or reject the Plan. The Court
       may confirm the Plan and thereby bind you to the terms of the Plan. PLEASE READ
       THE PLAN AND THE DISCLOSURE STATEMENT CAREFULLY BEFORE
       COMPLETING THIS BALLOT.
    3. Please review the information contained in Item 1 for accuracy.
    4. In the boxes provided in Item 2 of this Ballot, please cast ONE vote to either accept or
       reject the Plan.
    5. You must vote all of your Class 4 General Unsecured Claims to accept or reject the Plan.
       You may not split your vote. A Ballot that partially rejects and partially accepts the Plan
       will not be counted.
    6. Please complete this Ballot by providing all the information requested and sign, date and
       return the Ballot by mail, overnight courier or hand delivery to the Voting Agent at the
       following address:
                                      Relativity Media Ballot Processing
                                      c/o Prime Clerk, LLC
                                      830 Third Avenue, 3rd Floor
                                      New York, NY 10022

       IF SUBMITTING YOUR VOTE THROUGH THE E-BALLOTING PORTAL
  Prime Clerk will accept Ballots if properly completed through the E-Balloting Portal. To
  submit your Ballot via the E-Balloting Portal, visit
  https://cases.primeclerk.com/relativity/, click on the “Submit E-Ballot” section of the
  website, and follow the instructions to submit your Ballot.

  IMPORTANT NOTE: You will need the following information to retrieve and submit
  your customized electronic Ballot:

      Unique E-Ballot ID#:__________________________________________________

  Prime Clerk’s E-Balloting Portal is the sole manner in which Ballots will be accepted via
  electronic or online transmission. Ballots submitted by facsimile, email or other means
  of electronic transmission will not be counted.

  Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
  your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot
  ID# you receive, as applicable. Creditors who cast a Ballot using the E-Balloting Portal
  should NOT also submit a paper Ballot.



                                             3
18-11358-mew      Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16              Main Document
                                            Pg 30 of 54


  If your Ballot is not received by Prime Clerk on or before the Voting Deadline, and such
  Voting Deadline is not extended by the Debtors as noted above, your vote will not be
  counted.
    7. To be counted, Ballots must be received by the Voting Agent by the Voting Deadline,
       unless such time is extended by the Debtors and the Creditors’ Committee.
    8. If a Ballot is received after the Voting Deadline, it will not be counted. An envelope
       addressed to the Voting Agent is enclosed for your convenience.
    9. Ballots will not be accepted by telecopy, facsimile, e-mail or any other electronic means of
       transmission. Ballots should not be sent to the Debtors or the Bankruptcy Court.
    10. If you hold Claims in more than one voting Class under the Plan, you may receive more
        than one Ballot. Each Ballot you receive is for voting only those Claims described on the
        Ballot. Please complete and return each Ballot you receive. The attached Ballot is
        designated only for voting Class 4 General Unsecured Claims. You must vote all of your
        Claims in a particular class under the Plan either to accept or reject the Plan.
    11. If you are completing this Ballot on behalf of another person or entity, indicate your
        relationship with such person or entity and the capacity in which you are signing and, if
        requested, submit satisfactory evidence of your authority to do so (i.e., a power of attorney).
    12. Your Claim has been temporarily Allowed solely for purposes of voting to accept or reject
        the Plan in accordance with certain tabulation rules approved by the Bankruptcy Court (the
        “Tabulation Rules”). The Tabulation Rules are set forth in the Solicitation and Voting
        Procedures, which is included in the Solicitation Package containing this Ballot. The
        temporary Allowance of your Claim for voting purposes does not constitute an Allowance
        of your Claim for purposes of Distributions under the Plan and is without prejudice to the
        rights of the Debtors in any other context, including, without limitation, the Debtors’ right
        to contest the amount or validity of any Claim for purposes of Allowance under the Plan.
        If you wish to have your Claim Allowed for purposes of voting on the Plan in a manner
        that is inconsistent with the Ballot you received, you must file with the Bankruptcy Court
        a motion, pursuant to Bankruptcy Rule 3018(a), for an order temporarily allowing such
        Claim for purposes of voting (a “Rule 3018 Motion”). With respect to any such motion
        filed, this Ballot shall be counted (a) in the amount established by the Bankruptcy Court or
        (b) if such an order has not been entered by two (2) business days prior to the Voting
        Deadline, and unless you and the Debtors have reached an agreement with respect to the
        Rule 3018 Motion, in an amount equal to the preprinted amount on the Ballot.
    13. This Ballot does not constitute and shall not be deemed a Proof of Claim or Proof of Interest
        or an assertion of a Claim or an Interest.
    14. If you have received a damaged ballot or have lost your ballot, or if you have any
        questions concerning this Ballot or the voting procedures, please contact the
        Solicitation Agent (a) by telephone at (866) 355-3940 (for domestic or Canadian
        callers) or (323) 406-6362 (for international callers), (b) by email at
        relativityballots@primeclerk.com, or (c) in writing at Relativity Media Ballot
        Processing, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.
                       **PLEASE RETURN YOUR BALLOT PROMPTLY**


                                              4
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16   Main Document
                                      Pg 31 of 54



                                  EXHIBIT 3
18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                       Main Document
                                                  Pg 32 of 54


 Justin E. Rawlins (admitted pro hac vice)
 Daniel J. McGuire (admitted pro hac vice)
 Carrie V. Hardman
 Aaron M. Gober-Sims (admitted pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166
 Tel: (212) 294-6700
 Fax: (212) 294-4700

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:                                                   Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                          Case No. 18-11358 (MEW)

                              Debtors.                        (Jointly Administered)


              NOTICE OF NON-VOTING STATUS TO HOLDERS OF CLAIMS
         OR EQUITY INTERESTS PRESUMED TO ACCEPT OR REJECT THE PLAN

         PLEASE TAKE NOTICE THAT on [_____], 2018, the United States Bankruptcy Court
 for the Southern District of New York (the “Court”) entered an order [Docket No. ___] (the
 “Disclosure Statement Order”): (a) authorizing the above-captioned debtors and debtors in
 possession (collectively, the “Debtors”) to solicit acceptances for the Debtors’ and the Creditors’
 Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code
 [Docket No. 633] (together with all addenda, exhibits, schedules or other attachments, and
 including alterations, amendments, modifications or supplements, the “Plan”)2; and (b) approving,
 among other things, (i) the Disclosure Statement to Debtors’ and the Creditors’ Committee’s
 Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code, dated as of
 October 26, 2018 [Docket No. 634] (as amended, supplemented or modified and including all
 attachments and exhibits, the “Disclosure Statement”) as containing “adequate information”
 pursuant to section 1125 of the Bankruptcy Code; (ii) the solicitation materials and documents to
 be included in the solicitation packages; and (iii) the procedures for soliciting, receiving and
 tabulating votes on the Plan and for filing objections to the Plan.


 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
   Capitalized terms not otherwise defined herein have the meanings set forth in the Plan and the Disclosure Statement
 Order.
18-11358-mew      Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                            Pg 33 of 54


         PLEASE TAKE FURTHER NOTICE THAT because of the nature and treatment of
 your Claim or Interest under the Plan, you are not entitled to vote on the Plan. Specifically, under
 the terms of the Plan, as a Holder of a Claim or Interest that (a) is Unimpaired and presumed to
 accept the Plan pursuant to section 1126(f) of the Bankruptcy Code or (b) is Impaired and
 presumed to reject the Plan, you are not entitled to vote on the Plan.

         PLEASE TAKE FURTHER NOTICE THAT, as a result of the sale of certain of the
 Debtors’ assets to UltraV Holdings, LLC (the “Purchaser”), there is no collateral remaining to
 secure the liens or claims held by Holders of Other Secured Claims, thereby rendering such Claims
 as wholly unsecured deficiency claims. Thus, such deficiency claims are entitled to vote on the
 Plan as members of Class 4, i.e., General Unsecured Claims.

         PLEASE TAKE FURTHER NOTICE THAT a hearing to consider confirmation of the
 Plan (the “Confirmation Hearing”) will be held on January 29, 2019 at 11:00 AM (Eastern
 Time) before the Honorable Judge Michael E. Wiles, United States Bankruptcy Judge for the
 Southern District of New York, in Courtroom 617 at the United States Bankruptcy Court for the
 Southern District of New York, located at One Bowling Green, New York, NY 10004. The
 Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without
 further notice.

         PLEASE TAKE FURTHER NOTICE THAT objections to Confirmation or requests
  for modifications to the Plan, if any, must: (a) be in writing; (b) conform to the Bankruptcy
  Rules, the Local Rules and any orders of the Court; (c) state, with particularity, the legal and
  factual basis for the objection and, if practicable, a proposed modification to the Plan (or related
  materials) that would resolve such objection; and (d) be filed with the Court (contemporaneously
  with a proof of service) and served upon the following parties so to be actually received on or
  before the Plan Objection Deadline: (i) the Debtors, c/o M-III Partners, 130 West 42nd Street,
  Floor 17, New York, NY 10036 (Attn: Colin M. Adams); (ii) counsel to the Debtors, Winston
  & Strawn, LLP, 200 Park Avenue New York, NY 10016 (Attn: Justin E. Rawlins, Daniel J.
  McGuire, and Carrie V. Hardman); (iii) the Office of the United States Trustee for the Southern
  District of New York, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Greg Zipes
  and Benjamin Higgins); (iv) counsel to UltraV Holdings LLC, Schulte Roth & Zabel LLP, 919
  Third Avenue, New York, NY 10022 (Attn: Adam Harris and Kristine Manoukian) and Pillsbury
  Winthrop Shaw Pittman LLP, 1540 Broadway, New York, NY 10036 (Attn: Joel Simon); and
  (iv) counsel for the Official Committee of Unsecured Creditors, Robins Kaplan LLP, 10100
  California State Route 2, #1450, Los Angeles, CA 90067 (Attn: Scott F. Gautier and Michael
  Delaney).

                           [Remainder of page intentionally left blank.]




                                                  2
18-11358-mew      Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                            Pg 34 of 54


         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain copies of the
 Plan, the Disclosure Statement or any of the documents attached to or referenced in the foregoing,
 or if you have questions about the Chapter 11 Cases generally, please contact the Solicitation Agent
 (a) by telephone at (866) 355-3940 (for domestic or Canadian callers) or (323) 406-6362 (for
 international callers), (b) by email at relativityballots@primeclerk.com, or (c) in writing at
 Relativity Media Ballots, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.

  ARTICLE VIII OF THE PLAN CONTAINS EXCULPATION AND INJUNCTION
  PROVISIONS. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE
  PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
  THEREUNDER.

  THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
  IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
  PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
  OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION
  AGENT.

  Dated: [__________], 2018                 WINSTON & STRAWN LLP
         New York, NY
                                            By:    /s/
                                                   Justin E. Rawlins (admitted pro hac vice)
                                                   Daniel J. McGuire (admitted pro hac vice)
                                                   Carrie V. Hardman
                                                   Aaron M. Gober-Sims (admitted pro hac vice)
                                                   200 Park Avenue
                                                   New York, NY 10166
                                                   Tel: (212) 294-6700
                                                   Fax: (212) 294-4700

                                                   Counsel to the Debtors and Debtors in Possession




                                                  3
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16   Main Document
                                      Pg 35 of 54



                                  EXHIBIT 4
18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                       Main Document
                                                  Pg 36 of 54


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                     Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                            Case No. 18-11358 (MEW)

                              Debtors.                          (Jointly Administered)


            NOTICE OF HEARING TO CONSIDER CONFIRMATION
 OF DEBTORS’ AND THE CREDITORS’ COMMITTEE’S SECOND AMENDED JOINT
     LIQUIDATING PLAN UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

 TO ALL HOLDERS OF CLAIMS OR EQUITY INTERESTS AND PARTIES IN
 INTEREST:

         1.       On [_____], 2018, the United States Bankruptcy Court for the Southern District of
 New York (the “Bankruptcy Court”) (a) approved the Disclosure Statement to Debtors’ and the
 Creditors’ Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the
 Bankruptcy Code [Docket No. 634] (as modified, amended or supplemented and including all
 exhibits and supplements, the “Disclosure Statement”) as containing adequate information within
 the meaning of section 1125 of title 11 of the United States Code (the “Bankruptcy Code”) and
 (b) authorized the above captioned debtors and debtors in possession (collectively, the “Debtors”)
 to solicit votes to accept or reject Debtors’ and the Creditors’ Committee’s Second Amended Joint
 Liquidating Plan Under Chapter 11 of the Bankruptcy Code [Docket No. 633] (as amended,
 modified or supplemented and including all exhibits and attachments, the “Plan”).2

                                        Deadline for Voting on the Plan

         2.     Pursuant to the Disclosure Statement Order, the Bankruptcy Court established
 January 18, 2019 at 4:00 p.m. (Eastern Time) (the “Voting Deadline”) as the deadline by which
 Ballots accepting or rejecting the Plan must be received. Holders in the Voting Class will receive
 Ballots for casting such votes. To be counted, Ballots must be duly completed, executed and
 actually received by Prime Clerk LLC (the “Voting Agent”) by the Voting Deadline unless the
 Voting Deadline is extended by the Debtors and the Creditors’ Committee or the Bankruptcy
 Court. Properly completed Ballots should be returned to In re Relativity Media, LLC, c/o Prime
 Clerk LLC, 830 3rd Avenue, 9th Floor, New York, NY 10022. Ballots should not be sent directly
 to the Debtors, the Creditors’ Committee or the foregoing parties’ agents (other than the Voting
 Agent), and Ballots may not be submitted by electronic mail or any other means of electronic
 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
   Except as otherwise provided herein, capitalized terms used but not otherwise defined herein have the meanings
 ascribed to them in the Plan and the Disclosure Statement.

                                                            1
18-11358-mew       Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16              Main Document
                                             Pg 37 of 54


 transmission. Holders of Claims and Interests in Classes 1, 2, 3, 5 and 6 (collectively, the “Non-
 Voting Classes”) are not entitled to vote on the Plan pursuant to sections 1126(f) and (g) of the
 Bankruptcy Code.

                                        Confirmation Hearing

         3.     A hearing to consider confirmation of the Plan (the “Confirmation Hearing”) will
 be held on January 29, 2019 at 11:00 a.m. (Eastern Time) before the Honorable Judge Michael
 E. Wiles, United States Bankruptcy Judge for the Southern District of New York, in Courtroom
 617 at the United States Bankruptcy Court for the Southern District of New York, located at One
 Bowling Green, New York, NY 10004. The Confirmation Hearing may be adjourned from time
 to time by the Bankruptcy Court without further notice.

                       Deadline for Objecting to Confirmation of the Plan

         4.      Objections to Confirmation or requests for modifications to the Plan, if any, must:
 (a) be in writing; (b) conform to the Bankruptcy Rules, the Local Rules and any orders of the
 Court; (c) state, with particularity, the legal and factual basis for the objection and, if practicable,
 a proposed modification to the Plan (or related materials) that would resolve such objection; and
 (d) be filed with the Court (contemporaneously with a proof of service) and served upon the
 following parties so to be actually received on or before the Plan Objection Deadline: (i) the
 Debtors, c/o M-III Partners, 130 West 42nd Street, Floor 17, New York, NY 10036 (Attn: Colin
 M. Adams); (ii) counsel to the Debtors, Winston & Strawn, LLP, 200 Park Avenue New York,
 NY 10016 (Attn: Justin E. Rawlins, Daniel J. McGuire, and Carrie V. Hardman); (iii) the Office
 of the United States Trustee for the Southern District of New York, 201 Varick Street, Suite 1006,
 New York, NY 10014 (Attn: Greg Zipes and Benjamin Higgins); (iv) counsel to UltraV Holdings
 LLC, Schulte Roth & Zabel LLP, 919 Third Avenue, New York, NY 10022 (Attn: Adam Harris
 and Kristine Manoukian) and Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway, New York,
 NY 10036 (Attn: Joel Simon); and (iv) counsel for the Official Committee of Unsecured Creditors,
 Robins Kaplan LLP, 10100 California State Route 2, #1450, Los Angeles, CA 90067 (Attn: Scott
 F. Gautier and Michael Delaney).

      5.   PLEASE NOTE THAT THE PLAN CONTAINS CERTAIN EXCULPATION
 AND INJUNCTION PROVISIONS.

        6.     Pursuant to section 1127 of the Bankruptcy Code, before or after the Confirmation
 Hearing, the Debtors may amend the Plan without further notice.

                             [Remainder of page intentionally left blank]




                                                    2
18-11358-mew      Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16           Main Document
                                            Pg 38 of 54


                        Copies of the Plan and the Disclosure Statement
          7.      If you would like to obtain copies of the Plan, the Disclosure Statement or any of
 the documents attached to or referenced in the foregoing, or if you have questions about the
 Chapter 11 Cases generally, please contact the Solicitation Agent (a) by telephone at (866) 355-
 3940 (for domestic or Canadian callers) or (323) 406-6362 (for international callers), (b) by email
 at relativityballots@primeclerk.com, or (c) in writing at Relativity Media Ballots, c/o Prime Clerk
 LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.


  Dated: [__________], 2018                 WINSTON & STRAWN LLP
         New York, NY
                                            By:   /s/
                                                  Justin E. Rawlins (admitted pro hac vice)
                                                  Daniel J. McGuire (admitted pro hac vice)
                                                  Carrie V. Hardman
                                                  Aaron M. Gober-Sims (admitted pro hac vice)
                                                  200 Park Avenue
                                                  New York, NY 10166
                                                  Tel: (212) 294-6700
                                                  Fax: (212) 294-4700

                                                  Counsel to the Debtors and Debtors in Possession




                                                  3
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16   Main Document
                                      Pg 39 of 54



                                  EXHIBIT 5
18-11358-mew         Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16                   Main Document
                                               Pg 40 of 54



                                          [Relativity Letterhead]
                                               [_______], 2018
 Via First Class Mail


 Re:     In re Relativity Media, LLC, et al.,
         Case No. 18-11358 (MEW) (Bankr. S.D.N.Y) (Jointly Administered)
         TO ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON THE PLAN:
        On May 3, 2018 (the “Petition Date”), Relativity Media, LLC and its affiliated debtors
 and debtors in possession (collectively, the “Debtors”) each filed a voluntary petition for relief
 under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United
 Stated Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).
        You are receiving this letter and the enclosed materials because you are entitled to vote
 on the Debtors’ and the Creditors’ Committee’s Second Amended Joint Liquidating Plan Under
 Chapter 11 of the Bankruptcy Code [Docket No. 633] (as amended, modified or supplemented
 and including all exhibits and attachments, the “Plan”).1 On [_____], 2018, the Bankruptcy
 Court entered an order [Docket No. ____] (the “Disclosure Statement Order”) (a) approving
 the Disclosure Statement to Debtors’ and the Creditors’ Committee’s Second Amended Joint
 Liquidating Plan Under Chapter 11 of the Bankruptcy Code [Docket No. 634] (as modified,
 amended or supplemented and including all exhibits and supplements, the “Disclosure
 Statement”) as containing adequate information within the meaning of section 1125 of the
 Bankruptcy Code and (b) authorizing the Debtors to solicit votes to accept or reject the Plan in
 accordance with the Solicitation and Voting Procedures.
 YOU ARE RECEIVING THIS LETTER BECAUSE YOU ARE ENTITLED TO VOTE
 ON THE PLAN. THEREFORE, YOU SHOULD READ THIS LETTER CAREFULLY
 AND DISCUSS IT WITH YOUR ATTORNEY. IF YOU DO NOT HAVE AN
 ATTORNEY, YOU MAY WISH TO CONSULT ONE.

         In addition to this cover letter, you are receiving a Solicitation Package, which the
 Bankruptcy Court approved in the Disclosure Statement Order. The Solicitation Package, which
 is being sent to Holders of Claims entitled to vote on the Plan, consists of the following: (a) the
 Disclosure Statement (with all exhibits thereto, including the Plan); (b) the Solicitation and
 Voting Procedures; (c) the Confirmation Hearing Notice; (d) the Class 4 Ballot(s) with voting
 instructions with respect thereto; (e) this cover letter; (f) the Disclosure Statement Order and (g)
 any other material directed by the Bankruptcy Court.

         The Debtors believe that the Plan is in the best interests of their estates, Holders of
 Claims and Interests and all other parties in interest. Moreover, the Debtors believe that any
 alternative to the Plan could result in, among other things, extensive delays and increased
 administrative expenses, which would likely result in smaller distributions on account of Claims
 asserted in the Debtors’ chapter 11 cases.

 1
   Except as otherwise provided herein, capitalized terms used but not otherwise defined herein have the meanings
 ascribed to them in the Plan and the Disclosure Statement Order.
18-11358-mew      Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16           Main Document
                                           Pg 41 of 54



         If you would like to obtain a copy of the Plan, the Disclosure Statement or any of the
 documents attached to or referenced in the foregoing, or if you have questions about the Debtors’
 chapter 11 cases generally, please contact Prime Clerk LLC (the “Voting Agent”) (a) by
 telephone at (866) 355-3940 (for domestic or Canadian callers) or (323) 406-6362 (for
 international callers), (b) by email at relativityballots@primeclerk.com or (c) in writing at
 Relativity Media Ballots, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY
 10022. You may also obtain copies of any pleadings filed in the Debtors’ chapter 11 cases for a
 fee via PACER (the Court’s Public Access to Court Electronic Records) at:
 https://ecf.nysb.uscourts.gov/. A login identification and password to PACER are required to
 access this information and can be obtained through the PACER Service Center at
 http://www.pacer.psc.uscourts.gov. Please be advised that the Solicitation Agent is authorized to
 answer questions about, and provide additional copies of, the solicitation materials, but may not
 advise you as to whether you should vote to accept or reject the Plan.
 THE DEBTORS STRONGLY URGE YOU TO PROPERLY AND TIMELY SUBMIT
 YOUR BALLOT CASTING A VOTE TO ACCEPT THE PLAN IN ACCORDANCE
 WITH THE INSTRUCTIONS INDICATED ON YOUR BALLOT.
 IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE
 PROPERLY COMPLETED, EXECUTED AND RETURNED SO AS TO BE ACTUALLY
 RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE JANUARY 18, 2018
 AT 4:00 PM (EASTERN TIME)

                                             Sincerely,

                                             ___
                                             Colin M. Adams
                                             Chief Restructuring Officer to the Debtors




                                                2
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16   Main Document
                                      Pg 42 of 54



                                  EXHIBIT 6
18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                       Main Document
                                                  Pg 43 of 54


 Justin E. Rawlins (admitted pro hac vice)
 Daniel J. McGuire (admitted pro hac vice)
 Carrie V. Hardman
 Aaron M. Gober-Sims (admitted pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166
 Tel: (212) 294-6700
 Fax: (212) 294-4700

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:                                                     Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                            Case No. 18-11358 (MEW)

                              Debtors.                          (Jointly Administered)


                                     NOTICE OF PLAN SUPPLEMENT

         PLEASE TAKE NOTICE THAT on [_____], 2018, the United States Bankruptcy Court
 for the Southern District of New York (the “Court”) entered an order [Docket No. ____] (the
 “Disclosure Statement Order”): (a) authorizing the above-captioned debtors and debtors in
 possession (collectively, the “Debtors”) to solicit acceptances for the Debtors’ and the Creditors’
 Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code
 [Docket No. 633] (together with all addenda, exhibits, schedules or other attachments, and
 including alterations, amendments, modifications or supplements, the “Plan”)2; and (b) approving,
 among other things, (i) the Disclosure Statement to Debtors’ and the Creditors’ Committee’s
 Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code [Docket No.
 634] (as amended, supplemented or modified and including all attachments and exhibits, the
 “Disclosure Statement”) as containing “adequate information” pursuant to section 1125 of the
 Bankruptcy Code; (ii) the solicitation materials and documents to be included in the solicitation
 packages; and (iii) the procedures for soliciting, receiving and tabulating votes on the Plan and for
 filing objections to the Plan.




 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
   Capitalized terms not otherwise defined herein have the meanings set forth in the Plan and the Disclosure Statement
 Order.

                                                            1
18-11358-mew         Doc 636    Filed 12/14/18 Entered 12/14/18 13:41:16              Main Document
                                             Pg 44 of 54


        PLEASE TAKE FURTHER NOTICE THAT as contemplated by the Plan and the
 Disclosure Statement Order, the Debtors hereby file the Plan Supplement with the Court on
 [______], 2018. The Plan Supplement contains the following documents:

                a.      The Liquidating Trust Agreement

                b.      The list of Retained Causes of Action

         PLEASE TAKE FURTHER NOTICE THAT a hearing to consider confirmation of the
 Plan (the “Confirmation Hearing”) will be held on January 29, 2019 at 11:00 a.m. (Eastern
 Time) before the Honorable Judge Michael E. Wiles, United States Bankruptcy Judge for the
 Southern District of New York, in Courtroom 617 at the United States Bankruptcy Court for the
 Southern District of New York, located at One Bowling Green, New York, NY 10004. The
 Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without
 further notice.

         PLEASE TAKE FURTHER NOTICE THAT objections to Confirmation or requests for
 modifications to the Plan, if any, must: (a) be in writing; (b) conform to the Bankruptcy Rules, the
 Local Rules and any orders of the Court; (c) state, with particularity, the legal and factual basis for
 the objection and, if practicable, a proposed modification to the Plan (or related materials) that
 would resolve such objection; and (d) be filed with the Court (contemporaneously with a proof of
 service) and served upon the following parties so to be actually received on or before the Plan
 Objection Deadline: (i) the Debtors, c/o M-III Partners, 130 West 42nd Street, Floor 17, New
 York, NY 10036 (Attn: Colin M. Adams); (ii) counsel to the Debtors, Winston & Strawn, LLP,
 200 Park Avenue New York, NY 10016 (Attn: Justin E. Rawlins, Daniel J. McGuire, and Carrie
 V. Hardman); (iii) the Office of the United States Trustee for the Southern District of New York,
 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Greg Zipes and Benjamin Higgins);
 (iv) counsel to UltraV Holdings LLC, Schulte Roth & Zabel LLP, 919 Third Avenue, New York,
 NY 10022 (Attn: Adam Harris and Kristine Manoukian) and Pillsbury Winthrop Shaw Pittman
 LLP, 1540 Broadway, New York, NY 10036 (Attn: Joel Simon); and (iv) counsel for the Official
 Committee of Unsecured Creditors, Robins Kaplan LLP, 10100 California State Route 2, #1450,
 Los Angeles, CA 90067 (Attn: Scott F. Gautier and Michael Delaney).

                            [Remainder of page intentionally left blank.]




                                                   2
18-11358-mew      Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                            Pg 45 of 54


         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain copies of the
 Plan, the Disclosure Statement or any of the documents attached to or referenced in the foregoing,
 or if you have questions about the Chapter 11 Cases generally, please contact the Solicitation Agent
 (a) by email at relativityballots@primeclerk.com, or (b) in writing at Relativity Media Ballots, c/o
 Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.

  ARTICLE VIII OF THE PLAN CONTAINS EXCULPATION AND INJUNCTION
  PROVISIONS. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE
  PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
  THEREUNDER.

  THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
  IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
  PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
  OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION
  AGENT.

  Dated: ___________, 2018                  WINSTON & STRAWN LLP
         New York, NY
                                            By:    /s/
                                                   Justin E. Rawlins (admitted pro hac vice)
                                                   Daniel J. McGuire (admitted pro hac vice)
                                                   Carrie V. Hardman
                                                   Aaron M. Gober-Sims (admitted pro hac vice)
                                                   200 Park Avenue
                                                   New York, NY 10166
                                                   Tel: (212) 294-6700
                                                   Fax: (212) 294-4700

                                                   Counsel to the Debtors and Debtors in Possession




                                                  3
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16   Main Document
                                      Pg 46 of 54



                                  EXHIBIT 7
18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                       Main Document
                                                  Pg 47 of 54


 Justin E. Rawlins (admitted pro hac vice)
 Daniel J. McGuire (admitted pro hac vice)
 Carrie V. Hardman
 Aaron M. Gober-Sims (admitted pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166
 Tel: (212) 294-6700
 Fax: (212) 294-4700

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:                                                   Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                          Case No. 18-11358 (MEW)

                              Debtors.                        (Jointly Administered)


                     NOTICE OF (A) EXECUTORY CONTRACTS AND
                UNEXPIRED LEASES TO BE ASSUMED AND ASSIGNED BY
             THE DEBTORS PURSUANT TO THE PLAN, (B) CURE AMOUNTS,
         IF ANY, AND (C) RELATED PROCEDURES IN CONNECTION THEREWITH

         PLEASE TAKE NOTICE THAT on [_____], 2018, the United States Bankruptcy Court
 for the Southern District of New York (the “Court”) entered an order [Docket No. ___] (the
 “Disclosure Statement Order”): (a) authorizing the above-captioned debtors and debtors in
 possession (collectively, the “Debtors”) to solicit acceptances for the Debtors’ and the Creditors’
 Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code
 [Docket No. 633] (together with all addenda, exhibits, schedules or other attachments, and
 including alterations, amendments, modifications or supplements, the “Plan”)2; and (b) approving,
 among other things, (i) the Disclosure Statement to Debtors’ and the Creditors’ Committee’s
 Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code [Docket No.
 634] (as amended, supplemented or modified and including all attachments and exhibits, the
 “Disclosure Statement”) as containing “adequate information” pursuant to section 1125 of the
 Bankruptcy Code; (ii) the solicitation materials and documents to be included in the solicitation


 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
   Capitalized terms not otherwise defined herein have the meanings set forth in the Plan and the Disclosure Statement
 Order.
18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                      Main Document
                                                  Pg 48 of 54


 packages; and (iii) the procedures for soliciting, receiving and tabulating votes on the Plan and for
 filing objections to the Plan.

         PLEASE TAKE FURTHER NOTICE THAT the Debtors filed the Schedule of Assumed
 Executory Contracts and Unexpired Leases [Docket No. [____]] (the “Assumption Schedule”)
 with the Court as part of the Plan Supplement on [_______], 2018 as contemplated under the Plan.
 The determination to assume and assign, as of the Effective Date, the Executory Contracts and
 Unexpired Leases identified in the Assumption Schedule was made as of [____________] and is
 subject to revision by the Debtors at any time prior to the Effective Date.

      PLEASE TAKE FURTHER NOTICE THAT YOU ARE RECEIVING THIS
 NOTICE BECAUSE THE DEBTORS’ RECORDS REFLECT THAT YOU ARE A PARTY
 TO AN EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT WILL BE
 ASSUMED AND ASSIGNED AS OF THE EFFECTIVE DATE PURSUANT TO THE
 PLAN. THEREFORE, YOU ARE ADVISED TO REVIEW CAREFULLY THE
 INFORMATION CONTAINED IN THIS NOTICE AND THE RELATED PROVISIONS
 OF THE PLAN, INCLUDING THE ASSUMPTION SCHEDULE.3

         PLEASE TAKE FURTHER NOTICE THAT a hearing to consider confirmation of the
 Plan (the “Confirmation Hearing”) will be held on January 29, 2019 at 11:00 a.m. (Eastern
 Time) before the Honorable Judge Michael E. Wiles, United States Bankruptcy Judge for the
 Southern District of New York, in Courtroom 617 at the United States Bankruptcy Court for the
 Southern District of New York, located at One Bowling Green, New York, NY 10004. The
 Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without
 further notice.

         PLEASE TAKE FURTHER NOTICE THAT section 365(b)(1) of the Bankruptcy Code
 requires a chapter 11 debtor to cure, or provide adequate assurance that it will promptly cure, any
 defaults under executory contracts and unexpired leases at the time of assumption or assumption
 and assignment. Accordingly, the Debtors have conducted a thorough review of their books and
 records and have determined the amounts required to cure defaults, if any, under the Executory
 Contracts and Unexpired Leases, which amounts are listed in the Assumption Schedule. Please
 note that if no amount is stated for a particular Executory Contract or Unexpired Lease, the Debtors
 believe that there is no cure amount outstanding for such Executory Contract or Unexpired Lease.

        PLEASE TAKE FURTHER NOTICE THAT absent any pending dispute, the monetary
 amounts required to cure any existing defaults arising under the Executory Contracts and
 Unexpired Leases identified in the Assumption Schedule will be satisfied, pursuant to section
 365(b)(1) of the Bankruptcy Code, by the Debtors in Cash on the Effective Date or as soon as
 reasonably practicable thereafter. In the event of a dispute, however, payment of the cure amount
 will be made following the entry of a final order resolving the dispute and approving the

 3
   Neither the exclusion nor inclusion of any contract or lease on the Assumption Schedule, nor anything contained in
 the Plan, shall constitute an admission by the Debtors that any such contract or lease is in fact an Executory Contract
 or Unexpired Lease or that any Debtor has any liability thereunder. Further, the Debtors expressly reserve the right
 to (a) remove any Executory Contract or Unexpired Lease from the Assumption Schedule and reject such Executory
 Contract or Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date and (b) contest any Claim
 asserted in connection with the Debtors’ assumption and assignment of any Executory Contract or Unexpired Lease.

                                                           2
18-11358-mew      Doc 636      Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                            Pg 49 of 54


 assumption and assignment. If an objection to the proposed assumption and assignment, or related
 cure amount is sustained by the Court, however, the Debtors may elect to reject such Executory
 Contract or Unexpired Lease in lieu of assuming and assigning it.

         PLEASE TAKE FURTHER NOTICE THAT objections to the assumption and
 assignment of an Executory Contract or Unexpired Lease identified in the Assumption Schedule,
 if any, must: (a) be in writing; (b) conform to the Bankruptcy Rules, the Local Rules and any orders
 of the Court; (c) state, with particularity, the legal and factual basis for the objection and, if
 practicable, a proposed modification to the Plan (or related materials) that would resolve such
 objection; and (d) be filed with the Court and served upon the following parties so to be actually
 received on or before January 10, 2019 at 4:00 p.m. (Eastern Time): (i) the Debtors, c/o M-III
 Partners, 130 West 42nd Street, Floor 17, New York, NY 10036 (Attn: Colin M. Adams); (ii)
 counsel to the Debtors, Winston & Strawn, LLP, 200 Park Avenue New York, NY 10016 (Attn:
 Justin E. Rawlins, Daniel J. McGuire, and Carrie V. Hardman); (iii) the Office of the United States
 Trustee for the Southern District of New York, 201 Varick Street, Suite 1006, New York, NY
 10014 (Attn: Greg Zipes and Benjamin Higgins); (iv) counsel to UltraV Holdings LLC, Schulte
 Roth & Zabel LLP, 919 Third Avenue, New York, NY 10022 (Attn: Adam Harris and Kristine
 Manoukian) and Pillsbury Winthrop Shaw Pittman LLP, 1540 Broadway, New York, NY 10036
 (Attn: Joel Simon); and (iv) counsel for the Official Committee of Unsecured Creditors, Robins
 Kaplan LLP, 10100 California State Route 2, #1450, Los Angeles, CA 90067 (Attn: Scott F.
 Gautier and Michael Delaney).

      PLEASE TAKE FURTHER NOTICE THAT ANY COUNTERPARTY TO AN
 EXECUTORY CONTRACT OR UNEXPIRED LEASE THAT FAILS TO OBJECT
 TIMELY TO THE PROPOSED ASSUMPTION AND ASSIGNMENT OR CURE
 AMOUNT WILL BE DEEMED TO HAVE ASSENTED TO SUCH ASSUMPTION AND
 ASSIGNMENT AND CURE AMOUNT.

      PLEASE TAKE FURTHER NOTICE THAT ASSUMPTION AND ASSIGNMENT
 OF ANY EXECUTORY CONTRACT OR UNEXPIRED LEASE PURSUANT TO THE
 PLAN OR OTHERWISE SHALL RESULT IN THE FULL RELEASE AND
 SATISFACTION OF ANY CLAIMS OR DEFAULTS, WHETHER MONETARY OR
 NONMONETARY, INCLUDING DEFAULTS OF PROVISIONS RESTRICTING THE
 CHANGE IN CONTROL OR OWNERSHIP INTEREST COMPOSITION OR OTHER
 BANKRUPTCY-RELATED DEFAULTS, ARISING UNDER ANY ASSUMED AND
 ASSIGNED EXECUTORY CONTRACT OR UNEXPIRED LEASE AT ANY TIME
 BEFORE THE EFFECTIVE DATE OF THE DEBTORS’ ASSUMPTION AND
 ASSIGNMENT OF SUCH EXECUTORY CONTRACT OR UNEXPIRED LEASE. ANY
 PROOFS OF CLAIM FILED WITH RESPECT TO AN EXECUTORY CONTRACT OR
 UNEXPIRED LEASE THAT HAS BEEN ASSUMED AND ASSIGNED SHALL BE
 DEEMED DISALLOWED AND EXPUNGED, WITHOUT FURTHER NOTICE TO OR
 ACTION, ORDER OR APPROVAL OF THE COURT.

         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain copies of the
 Plan, the Disclosure Statement or any of the documents attached to or referenced in the foregoing,
 or if you have questions about the Chapter 11 Cases generally, please contact the Solicitation Agent
 (a) by telephone at (866) 355-3940 (for domestic or Canadian callers) or (323) 406-6362 (for

                                                  3
18-11358-mew     Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16         Main Document
                                          Pg 50 of 54


 international callers), (b) by email at relativityballots@primeclerk.com, or (c) in writing at
 Relativity Media Ballots, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York, NY 10022.

  ARTICLE VIII OF THE PLAN CONTAINS EXCULPATION AND INJUNCTION
  PROVISIONS. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE
  PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
  THEREUNDER.

  THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
  IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
  PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
  OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION
  AGENT.

  Dated: [__________], 2018              WINSTON & STRAWN LLP
         New York, NY
                                         By:    /s/
                                                Justin E. Rawlins (admitted pro hac vice)
                                                Daniel J. McGuire (admitted pro hac vice)
                                                Carrie V. Hardman
                                                Aaron M. Gober-Sims (admitted pro hac vice)
                                                200 Park Avenue
                                                New York, NY 10166
                                                Tel: (212) 294-6700
                                                Fax: (212) 294-4700

                                                Counsel to the Debtors and Debtors in Possession




                                               4
18-11358-mew   Doc 636   Filed 12/14/18 Entered 12/14/18 13:41:16   Main Document
                                      Pg 51 of 54



                                  EXHIBIT 8
18-11358-mew          Doc 636        Filed 12/14/18 Entered 12/14/18 13:41:16                       Main Document
                                                  Pg 52 of 54


 Justin E. Rawlins (admitted pro hac vice)
 Daniel J. McGuire (admitted pro hac vice)
 Carrie V. Hardman
 Aaron M. Gober-Sims (admitted pro hac vice)
 WINSTON & STRAWN LLP
 200 Park Avenue
 New York, NY 10166
 Tel: (212) 294-6700
 Fax: (212) 294-4700

 Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

     In re:                                                     Chapter 11

     RELATIVITY MEDIA, LLC, et al.,1                            Case No. 18-11358 (MEW)

                              Debtors.                          (Jointly Administered)


        NOTICE OF NON-VOTING STATUS WITH RESPECT TO DISPUTED CLAIMS

         PLEASE TAKE NOTICE THAT on [_____], 2018, the United States Bankruptcy Court
 for the Southern District of New York (the “Court”) entered an order [Docket No. ___] (the
 “Disclosure Statement Order”): (a) authorizing the above-captioned debtors and debtors in
 possession (collectively, the “Debtors”) to solicit acceptances for the Debtors’ and the Creditors’
 Committee’s Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code
 [Docket No. 633] (together with all addenda, exhibits, schedules or other attachments, and
 including alterations, amendments, modifications or supplements, the “Plan”)2; and (b) approving,
 among other things, (i) the Disclosure Statement to Debtors’ and the Creditors’ Committee’s
 Second Amended Joint Liquidating Plan Under Chapter 11 of the Bankruptcy Code [Docket No.
 634] (as amended, supplemented or modified and including all attachments and exhibits, the
 “Disclosure Statement”) as containing “adequate information” pursuant to section 1125 of the
 Bankruptcy Code; (ii) the solicitation materials and documents to be included in the solicitation
 packages; and (iii) the procedures for soliciting, receiving and tabulating votes on the Plan and for
 filing objections to the Plan.




 1
   Each of the Debtors in the above-captioned jointly administered chapter 11 cases and their respective tax
 identification numbers are set forth (a) in the Order (A) Authorizing the Joint Administration of their Chapter 11 Cases
 and (B) Waiving Requirements of Section 342(C)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) [Docket
 No. 5] and (b) at https://cases.primeclerk.com/relativity. The location of Relativity Media, LLC’s corporate
 headquarters and the Debtors’ service address is: 9242 Beverly Blvd #300, Beverly Hills, CA 90210.
 2
   Capitalized terms not otherwise defined herein have the meanings set forth in the Plan and the Disclosure Statement
 Order.

                                                            1
18-11358-mew       Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16             Main Document
                                            Pg 53 of 54


         PLEASE TAKE FURTHER NOTICE THAT you are receiving this notice because you
 are the Holder of a Claim that is subject to a pending objection by the Debtors. You are not entitled
 to vote any disputed portion of your Claim on the Plan unless one (1) or more of the following
 events have taken place before January 16, 2019 (the date that is two (2) business days before the
 Voting Deadline) (each, a “Resolution Event”):

        1.      an order of the Court is entered allowing such Claim pursuant to section 502(b) of
                the Bankruptcy Code, after notice and a hearing;

        2.      an order of the Court is entered temporarily allowing such Claim for voting
                purposes only pursuant to Bankruptcy Rule 3018(a), after notice and a hearing;

        3.      a stipulation or other agreement is executed between the Holder of such Claim and
                the Debtors temporarily Allowing the Holder of such Claim to vote its Claim in an
                agreed upon amount; or

        4.      the pending objection to such Claim is voluntarily withdrawn by the objecting
                party.

         PLEASE TAKE FURTHER NOTICE THAT if a Resolution Event occurs, then no later
 than two (2) business days thereafter, the Solicitation Agent shall distribute a Solicitation Package
 and a pre-addressed, postage pre-paid envelope to you (to the extent such Solicitation Package was
 not already distributed to you), and you must return your Ballot to the Solicitation Agent in
 accordance with the instructions set forth in the Solicitation Package no later than the later of (a)
 the current Voting Deadline of January 18, 2019 at 4:00 P.M. (ET) or (b) five (5) business days
 following the occurrence of the pertinent Resolution Event for such Holder.

         PLEASE TAKE FURTHER NOTICE THAT a hearing to consider confirmation of the
 Plan (the “Confirmation Hearing”) will be held on January 29, 2019 at 11:00 a.m. (Eastern
 Time) before the Honorable Judge Michael E. Wiles, United States Bankruptcy Judge for the
 Southern District of New York, in Courtroom 617 at the United States Bankruptcy Court for the
 Southern District of New York, located at One Bowling Green, New York, NY 10004. The
 Confirmation Hearing may be adjourned from time to time by the Bankruptcy Court without
 further notice.

         PLEASE TAKE FURTHER NOTICE THAT objections to Confirmation or requests
  for modifications to the Plan, if any, must: (a) be in writing; (b) conform to the Bankruptcy
  Rules, the Local Rules and any orders of the Court; (c) state, with particularity, the legal and
  factual basis for the objection and, if practicable, a proposed modification to the Plan (or related
  materials) that would resolve such objection; and (d) be filed with the Court (contemporaneously
  with a proof of service) and served upon the following parties so to be actually received on or
  before the Plan Objection Deadline: (i) the Debtors, c/o M-III Partners, 130 West 42nd Street,
  Floor 17, New York, NY 10036 (Attn: Colin M. Adams); (ii) counsel to the Debtors, Winston
  & Strawn, LLP, 200 Park Avenue New York, NY 10016 (Attn: Justin E. Rawlins, Daniel J.
  McGuire, and Carrie V. Hardman); (iii) the Office of the United States Trustee for the Southern
  District of New York, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn: Greg Zipes
  and Benjamin Higgins); (iv) counsel to UltraV Holdings LLC, Schulte Roth & Zabel LLP, 919

                                                  2
18-11358-mew      Doc 636     Filed 12/14/18 Entered 12/14/18 13:41:16            Main Document
                                           Pg 54 of 54


  Third Avenue, New York, NY 10022 (Attn: Joel Simon, Adam Harris and Kristine Manoukian);
  and (iv) counsel to UltraV Holdings LLC, Schulte Roth & Zabel LLP, 919 Third Avenue, New
  York, NY 10022 (Attn: Adam Harris and Kristine Manoukian) and Pillsbury Winthrop Shaw
  Pittman LLP, 1540 Broadway, New York, NY 10036 (Attn: Joel Simon); and (iv) counsel for
  the Official Committee of Unsecured Creditors, Robins Kaplan LLP, 10100 California State
  Route 2, #1450, Los Angeles, CA 90067 (Attn: Scott F. Gautier and Michael Delaney).

         PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain copies of the
  Plan, the Disclosure Statement or any of the documents attached to or referenced in the
  foregoing, or if you have questions about the Chapter 11 Cases generally, please contact the
  Solicitation Agent (a) by telephone at (866) 355-3940 (for domestic or Canadian callers) or (323)
  406-6362 (for international callers), (b) by email at relativityballots@primeclerk.com, or (c) in
  writing at Relativity Media Ballots, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New York,
  NY 10022.

  ARTICLE VIII OF THE PLAN CONTAINS EXCULPATION AND INJUNCTION
  PROVISIONS. THUS, YOU ARE ADVISED TO REVIEW AND CONSIDER THE
  PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE AFFECTED
  THEREUNDER.

  THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
  IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
  PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
  OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION
  AGENT.

  Dated: [__________], 2018                WINSTON & STRAWN LLP
         New York, NY
                                           By:    /s/
                                                  Justin E. Rawlins (admitted pro hac vice)
                                                  Daniel J. McGuire (admitted pro hac vice)
                                                  Carrie V. Hardman
                                                  Aaron M. Gober-Sims (admitted pro hac vice)
                                                  200 Park Avenue
                                                  New York, NY 10166
                                                  Tel: (212) 294-6700
                                                  Fax: (212) 294-4700

                                                  Counsel to the Debtors and Debtors in Possession




                                                 3
